DETAILED ACTION
Response to Arguments
Applicant's arguments  on page 6-7 with respect to claim Interpretations under 35 USC § 112(f)  have been fully considered but they are not persuasive.
Applicant argues 
a POSITA reading the specification would understand that "detection circuit" is the name for the structure that performs the function of detecting feature points as recited in claim 8.  Paragraph [0019] of the present specification provides, for example, a discussion of the claimed "detection circuit"
	The office agrees, and that is exactly the interpretation applied by the office.  “a detection circuit coupled to the camera configured to …” and “a feature point identification circuit coupled to the detection circuit and configured to …” does not recite reciting sufficient structure to perform the recited function and is not preceded by a structural modifier.  They are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, such as in paragraph [0019] in specification.  Therefore applicant explains how those two place holders should be interpreted under 35 USC § 112(f), and the interpretation under 35 USC § 112(f) is proper.

Applicant's arguments  on page 7-8 with respect to rejections under 35 USC § 102 have been fully considered but they are not persuasive.
Applicant argues on page 8, that 
Takahashi discloses tracking a single feature point, but there is no disclosure for "generating a first image" indicating the location of that feature point…

there is no disclosure in Takahashi for any alleged "third image" to indicate a subset of feature points that are "different" from the set of tracked feature points by using the first image and the second image.
The office respectfully disagree. TAKAHASHI’s teaching recited from [0009] starts with “superimposes image data of a temporary object on photographed moving image data and outputs the superimposed image data, wherein the camera obtains the moving image data by photographing the surrounding environment, and detects a characteristic point for long-term tracking based on the  image”.     All characteristic points are results of superimposing a temporary object on moving image data ( read on generating images in the claim), therefore detection or those characteristic points of the superimposed temporary object  in different frames in sequence reads on generating first, second, and third images with indication of the  feature points in the claim.
.

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  

A detection circuit, a feature point identification circuit, in claims 8-14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth para.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 35 USC § 102(a) (1) as being anticipated by TAKAHASHI (JP-2011008687).

Regarding claim 1, TAKAHASHI teaches a method comprising: 
receiving a frame of an image ([0009], moving image data); 
detecting a set of feature points within the frame ([0009], detects a characteristic point), wherein the set of feature points includes a set of tracked feature points ([0009], for long-term tracking based on the 1 image);
generating a first image that indicates locations of the set of feature points within the frame ([0009], detecting a characteristic point for long-term tracking based on the first image characteristic); 
generating a second image that indicates neighborhoods of the set of tracked feature points([0009], A 2 feature detection part for detecting a feature point for short-term tracking based on a 2 image characteristic) ; and
generating a third image based on the first image and the second image that indicates locations of a subset of the set of feature points that is different from the set of tracked feature points ([0009], for all frames of the moving image data … on the basis of each feature amount of the feature point for long-term tracking detected from 2 different frames).

Regarding claim 2, TAKAHASHI teaches the method of claim 1, wherein the generating of the third image is such that the third image indicates a location of a first feature of the subset based on the 

Regarding claim 3, TAKAHASHI teaches the method of claim 1, wherein the frame is a first frame, and the set of tracked feature points is associated with a second frame that is prior to the first frame( [0009], tracking feature point between frames).

Regarding claim 4, TAKAHASHI teaches the method of claim 1, further comprising adding the subset of the set of feature points to the set of tracked feature points( [0009], performing block matching on the basis of a characteristic point for long-term tracking detected from the 2 different frames or a luminance value near a feature point for short-term tracking).

Regarding claim 5, TAKAHASHI teaches the method of claim 1, wherein each of the neighborhoods indicated by the second image is larger in area than a respective feature of the set of feature points ([0023], an image pyramid (consisting of a set of images represented by an image of multiple resolution) for input image data is generated and feature point detection is also performed from low-resolution image data).

Regarding claim 6, TAKAHASHI teaches the method of claim 1 further comprising determining a set of coordinates for each feature point of the subset of the set of feature points based on the third image([0009], tracking feature point between frames on the basis of each feature amount of the feature point for long-term tracking detected from 2 different frames).


Claims 15-20 recite the computer readable medium of the claims 1-6.  Since TAKAHASHI also teaches computer readable medium ([0013], computer), claims 15-20 are also rejected.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661